Citation Nr: 0326906	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $4,159.00, to include the issue of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Roanoke, 
Virginia, that denied the veteran's request for a waiver of 
an overpayment in the amount of $4,159.00.  The veteran 
perfected a timely appeal of this determination to the Board.

When this matter was previously before the Board in August 
2001, it was remanded for further development and 
adjudication.  


REMAND

In the introduction to the August 2001 remand, the Board 
observed that in numerous statements, the veteran had 
asserted a claim of service connection for a nervous 
condition, which he claimed was related to his World War II 
combat service.  In compliance with the Board's instructions, 
in an April 2003 rating decision, the RO denied service 
connection for a nervous condition.  

Although it is unclear whether the veteran filed a formal 
notice of disagreement to the April 2003 rating action, the 
veteran is now pursuing a claim of service connection for 
PTSD.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
The Board notes that in considering the veteran's PTSD claim, 
in light of the veteran's December 2002 statement that he was 
receiving treatment for his "war nerves" at the Salem, 
Virginia, VA Medical Center, on remand, the RO must obtain 
these records.  In addition, because his receipt of the 
Purple Heart Medal and Combat Infantryman Badge reflect that 
he is a decorated combat veteran, in adjudicating this claim, 
the RO specifically consider 38 U.S.C.A. § 1154(b) (West 
2002) and 38 C.F.R. § 3.304(d) (2003).

The Board concludes that because a favorable determination of 
the veteran's PTSD claim would impact on his ability to repay 
the $4,159.00 debt for which he seeks a waiver, his waiver 
and PTSD claims are inextricably intertwined.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that two issues 
are inextricably intertwined when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, the PTSD issue must be 
resolved prior to appellate consideration of the veteran's 
waiver claim.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Hoyer v. Derwinski, 1 Vet. App. 208, 209-210 (1991).

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of law, the Board 
determines that it is again necessary to return the case to 
the RO for the following actions:

1.  The RO should contact the appellant 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include any records of the veteran's 
treatment at the Salem, Virginia, VA 
Medical Center.  The aid of the appellant 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

2.  The RO should contact the veteran and 
request that he submit a current 
Financial Status Report, as well as any 
further information and/or records 
detailing recent and upcoming medical 
expenses for himself and his spouse.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
the RO should consider the issue of 
service connection for PTSD, and his 
request for waiver of recovery of the 
overpayment of $4,159.00 should be 
readjudicated by the Committee on Waivers 
and Compromises.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  If 
service connection for PTSD is denied, 
the RO must inform the veteran of his 
right to appeal to the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


